             Case 1:18-cv-00991-LY Document 1 Filed 11/17/18 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


 UNILOC 2017 LLC,                                     CIVIL ACTION NO.:

            Plaintiff,

 v.                                                   PATENT CASE

 APPLE INC.,

            Defendant.                                JURY TRIAL DEMANDED


                          COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff, Uniloc 2017 LLC (“Uniloc”), for its complaint against defendant, Apple Inc.

(“Apple”), alleges:

                                            THE PARTIES

        1.         Uniloc 2017 LLC is a Delaware limited liability company, having addresses at

1209 Orange Street, Wilmington, Delaware 19801, 620 Newport Center Drive, Newport Beach,

California 92660 and 102 N. College Avenue, Suite 303, Tyler, Texas 75702.

       2.          Apple is a California corporation, having regular and established places of

business at 12535 Riata Vista Circle and 5501 West Parmer Lane, Austin, Texas.

       3.          Apple also operates Apple Stores at Barton Creek Square, Austin and at Apple

Domain Northside, Austin, Texas, where it uses, offers for sale, and sells iPhones, iPads, iPods,

and Mac products that include Apple’s iMessage functionality. Apple may be served with

process through its registered agent for service in Texas: CT Corporation System, 1999 Bryant

Street, Suite 900, Dallas, Texas 75201.




3080025.v1
            Case 1:18-cv-00991-LY Document 1 Filed 11/17/18 Page 2 of 4




                                         JURISDICTION

      4.       Uniloc brings this action for patent infringement under the patent laws of the

United States, 35 U.S.C. § 271, et seq. This Court has subject matter jurisdiction under 28

U.S.C. §§ 1331 and 1338(a).

                          CLAIM FOR PATENT INFRINGEMENT

       5.      Uniloc is the owner, by assignment, by assignment, of U.S. Patent No. 7,020,252

(“the ’252 Patent”), entitled GROUP AUDIO MESSAGE BOARD, which issued March 28,

2006. A copy of the ’252 Patent is attached as Exhibit A.

       6.      The ’252 Patent describes in detail, and claims in various ways, inventions in

capturing, storing and forwarding messages between multiple users in a wireless communal

audio message system.

       7.      The written description of the ’252 Patent describes in technical detail each of the

limitations of the claims, allowing a person of ordinary skill in the art to understand what the

limitations cover and how the combination of claim elements differed markedly from and

improved upon what may have been considered conventional or generic.

       8.      Apple imports, uses, offers for sale, and sells numerous electronic devices on

which Apple has installed Apple’s iMessage group audio capability, which is used by Apple’s

customers to send voice messages to multiple other parties, those devices including: iPhones,

iPads, and iPod touch running iOS 5 or later and Mac products running OS X or later (“iMessage

Devices”). The iMessage Devices communicate with Apple’s iMessage servers that are used to

receive, record, and store for playback voice iMessages sent by users of the iMessage Devices.

       9.      Using Apple’s Push Notification Service, Apple’s iMessage service allows users

of the iMessage Devices to set up a connection with Apple iMessage servers to record voice

messages for multiple other iMessage users to listen to via WiFi and cellular data networks.

                                                 2
          Case 1:18-cv-00991-LY Document 1 Filed 11/17/18 Page 3 of 4




       10.     The Apple iMessage servers offer users of the iMessage Devices the option of

having voice iMessages expire after a set period, for example, two minutes after being accessed.

When that parameter has been selected and the two minutes has expired, further access to the

recorded voice iMessage is denied and users of the iMessage Devices cannot have the recorded

message played back.

       11.     Apple has infringed, and continues to infringe, at least claim 1 of the ’252 Patent

by importing, using, offering for sale, and selling the accused iMessage service and Devices.

       12.     Apple may have infringed the ’252 Patent through other software and devices

utilizing the same or reasonably similar group audio messaging functionality as described above.

       13.     Uniloc has been damaged by Apple’s infringement of the ’252 Patent.

                                    PRAYER FOR RELIEF

        Uniloc requests that the Court enter judgment against Apple:

       (A)     declaring that Apple has infringed the ’252 Patent;

       (B)     awarding Uniloc its damages suffered as a result of Apple’s infringement of the

’252 Patent;

       (C)     awarding Uniloc its costs, attorneys’ fees, expenses, and interest, and

       (D)     granting Uniloc such further relief as the Court finds appropriate.

                                 DEMAND FOR JURY TRIAL

        Uniloc demands trial by jury of all issues so triable under Fed. R. Civ. P. 38.




                                                  3
         Case 1:18-cv-00991-LY Document 1 Filed 11/17/18 Page 4 of 4




Date: November 17, 2018            Respectfully submitted,

                                   /s/ Aaron Jacobs
                                   Kevin Gannon
                                   Massachusetts State Bar No. 640931
                                   Aaron Jacobs
                                   Massachusetts State Bar No. 677545
                                   PRINCE LOBEL TYE LLP
                                   One International Place, Suite 3700
                                   Boston, MA 02110
                                   Tel: (617) 456-8000
                                   Fax: (617) 456-8100
                                   Email: kgannon@princelobel.com
                                   Email: ajacobs@princelobel.com

                                   Edward R. Nelson III
                                   ed@nbafirm.com
                                   Texas State Bar No. 00797142
                                   NELSON BUMGARDNER ALBRITTON P.C.
                                   3131 West 7th Street, Suite 300
                                   Fort Worth, TX 76107
                                   Tel: (817) 377-9111

                                   Shawn Latchford
                                   shawn@nbafirm.com
                                   Texas State Bar No. 24066603
                                   NELSON BUMGARDNER ALBRITTON P.C.
                                   111 West Tyler Street
                                   Longview, Texas 75601
                                   Tel: (903) 757-8449
                                   Fax: (903) 758-7397

                                   ATTORNEYS FOR THE PLAINTIFF




                                      4
